IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30535
                         Summary Calendar



                            LOUIS WARD,

                                             Petitioner-Appellant,

                              versus

         BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                              Respondent-Appellee.


           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (01-CV-1851-K)

                         December 5, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Pursuant to a Certificate of Appealability granted by the

district court, Louis Ward, Louisiana prisoner # 96511, appeals,

pro se, the denial of his 28 U.S.C. § 2254 habeas petition seeking

relief from his conviction for purse snatching (more than $100) and

resulting life sentence because of prior offenses.     Ward’s claims




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
are reviewed under the deferential standard of the Anti-terrorism

and Effective Death Penalty Act (AEDPA).

     Ward first contends that the evidence was insufficient to

support his conviction.   He must establish that no “rational trier

of fact could have found the essential elements of the crime beyond

a reasonable doubt”.      Jackson v. Virginia, 443 U.S. 307, 319

(1979); see also Schrader v. Whitley, 904 F.2d 282, 284 (5th Cir.),

cert. denied, 498 U.S. 903 (1990); State v. Anderson, 418 So. 2d

551, 552 (La. 1982).

     Ward also contends that his trial counsel rendered ineffective

assistance by not requesting that the jury be instructed on the

lesser included offense of theft.     Even if Ward shows counsel’s

performance was deficient for not doing so, Ward must establish

prejudice.   See Strickland v. Washington, 466 U.S. 668, 689-94

(1984). He must show that counsel’s failure “render[ed] the result

of the trial unreliable or the proceeding fundamentally unfair”.

Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).

     Reviewed under the deferential AEDPA standard, Ward has not

established that the state courts’ denial of relief on these claims

constituted an “unreasonable application of[] clearly established

federal law”.   28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S.

362, 411-12 (2000).    Consequently, the denial of habeas relief is

                                                        AFFIRMED.